Citation Nr: 0402395	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The US Service Department has certified that the appellant's 
deceased husband had military service with the recognized 
guerillas from March to May 1945, and with the Regular 
Philippine Army in May 1945.  He had no recognized POW 
status.  He died in June 1996.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the appellant's 
claim of service connection for cause of death and death 
pension.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the appellant's deceased husband's lifetime, he 
had no service-connected diseases or injuries. 

3.  The appellant's deceased husband died in September 1996, 
at age 76, of bronchopneumonia due to metastatic rectal 
cancer, with contributing factors of anemia and old age.  

4.  Bronchopneumonia, metastatic rectal cancer, anemia and 
old age were not incurred during or for decades after 
service, and no medical or other competent evidence shows 
that the appellant's deceased husband's death in 1996 was 
caused by or contributed or causally related to any disease 
or injury incurred or aggravated during his active military 
service or within one year thereafter.  

5.  The appellant's deceased husband's military service was 
with the recognized guerillas from March to May 1945 and with 
the Regular Philippine Army in May 1945, and he was not a 
former POW for VA purposes.  


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the appellant's deceased 
husband's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.303, 3.307, 3.309, 3.312 (2003).  

2.  The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension.  38 U.S.C.A. §§ 101, 
5100, 5102, 5103, 5103A, 107, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.8, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that RO notified the 
appellant of the evidence necessary to substantiate her claim 
in correspondence posted in  May 2001.  This notification 
specifically informed her of VCAA and VA's duties to assist 
and notify, and informed her that VA would assist her in 
collecting any evidence which she might reasonably identify.  
The RO informed the appellant of the evidence necessary to 
substantiate her pending claims and of the laws and 
regulations governing awards of dependency and indemnity 
compensation based on claims of service connection for the 
cause of death and for death pension in correspondence, in a 
December 2001 rating decision, and in a December 2002 
statement of the case.  The RO collected the appellant's 
deceased husband's service medical and personnel records, and 
collected private and VA treatment records, and copies of 
private medical records of his terminal hospitalization.  
There is no evidence on file indicating nor does the 
appellant report that there is any additional evidence which 
is relevant to her claim which has not been collected for 
review.  

The Board finds that the appellant has been informed of the 
evidence which she must present and the evidence which VA 
would collect on her behalf, and that the duties to assist 
and notify under VCAA have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  As 
will be discussed in more detail below, however, in the 
complete absence of any competent, credible evidence that the 
appellant's deceased husband's death in 1996 from 
bronchopneumonia, metastatic rectal cancer, anemia and old 
age had onset during service or for decades thereafter, the 
Board finds that there is no duty to obtain such a medical 
opinion.  38 U.S.C.A. § 5103A(d)(2).  

The appellant claims that her former husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" for VA purposes means a person who served in the 
active US military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active military service includes active duty, meaning full-
time duty in the United States Armed Forces.  38 C.F.R. § 
3.6.  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force, or Coast Guard, and includes Reserve 
components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person, or the service of any 
other person in the Armed Forces, except for specified 
benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c) (d).  These specified 
benefits do not include nonservice-connected pension benefits 
authorized by Chapter 15, Title 38, United States Code.  

Service in the Philippines Scouts (except that described in 
the next paragraph), the Insular Force of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).  
Service of persons enlisted under Section 14, Public Law 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation, and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the US service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the Service 
Department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the US service 
department.  38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a US service department document, which 
VA believes to be authentic and accurate, or Service 
Department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 
(1997).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for certain specified diseases, including heart disease or 
malignant tumors, which become manifest to a compensable 
degree within one year from the date of service separation, 
or for certain specified diseases which are presumed to be 
related to a veteran's incarceration as a prisoner of war 
(POW) which become manifest to a compensable degree at any 
time after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  During the appellant's deceased husband's 
lifetime, he had no service-connected diseases or injuries.  
A June 1996 death certificate reports that he died in 
September 1996, at age 76, of bronchopneumonia due to 
metastatic rectal cancer, with contributing factors of anemia 
and old age.

The records from the appellant's deceased husband's period of 
military service do not document or give any indication of 
bronchopneumonia, metastatic rectal cancer, and anemia, the 
causes of death listed in the death certificate.  The report 
of examination for separation in May 1945 did not note any of 
these problems and did note that all systems were normal.  In 
completing a February 1946 Affidavit for Philippine Army 
Personnel, the appellant's deceased husband swore that he had 
no wounds or illnesses incurred during service (Block 5).  

Private 	medical records from July 1981 show treatment for 
cerebral thrombosis and right hemiphelegia.  Records of the 
Veterans Memorial Medical Center in September 1981, the 
appellant's deceased husband's first admission at that 
facility, include a diagnosis of a cerebrovascular accident 
(stroke) with right hemiparesis and hypertensive vascular 
disease.  A medical certificate from a private physician in 
July 1993 reported treatment for atherosclerotic heart 
disease (ASHD).  Records of the appellant's deceased 
husband's terminal private hospitalization in June 1996 
corroborated the death certificate findings of pneumonia, 
rectal cancer, anemia and old age.  

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim of service connection 
for the cause of the veteran's death.  The appellant's 
deceased husband died in June 1996 from pneumonia associated 
with metastatic rectal cancer, with contributing factors of 
anemia and old age, at the age of 76, some 50 years after he 
was separated from service.  Service connection had not been 
granted for any disease or injury related to military 
service, and there is no medical or other competent evidence 
that any of the appellant's deceased husband's death-causing 
diseases or injuries were related to any incident of his 
military service.  His separation physical was entirely 
normal, and the he did not identify any disease or signs and 
symptoms of disease in his separation affidavit.  Heart 
disease (ASHD), which is not shown to have been a cause of 
death, anemia or a malignant tumor (cancer) is not shown to 
have been incurred to a compensable degree within one year 
after service.   

The diseases of pneumonia, metastatic rectal cancer, and 
anemia were not incurred or aggravated in active service, or 
for many years thereafter, nor are they shown by any 
competent evidence to be causally related to any incident, 
injury or disease of active military service.  The causes of 
the appellant's deceased husband's death are shown to have 
first manifested many years after service and to be unrelated 
to service.  

The appellant has argued that her husband was a POW during 
his military service and that this was a contributing factor 
to his death.  During his lifetime in March 1994, the 
appellant's deceased husband wrote that he had been a POW of 
the Japanese in November and December 1944.  

In October 1994, the US Service Department certified that the 
appellant's deceased husband had no recognized POW status 
with the US Armed Forces.  The appellant's deceased husband's 
own sworn separation affidavit from May 1945 reported that he 
had not been a POW.  At Block 10E in his original claim for 
VA compensation, the appellant's deceased husband 
affirmatively indicated that he had not been a POW.  A 
January 1947 affidavit provided by the appellant's deceased 
husband's former military commander indicated his knowledge 
of the claimant's former military service, but did not 
indicate that this individual had ever been a POW.  A 
December 1981 statement provided by the Administrator of the 
Philippine Veterans Affairs noted the appellant's deceased 
husband's dates of military service in 1945, but did not 
indicate that that this individual had ever been a carried in 
the POW/Casualty Roster.  

The RO reconsidered this question in February 1995 and found 
that the evidence was against a finding that the appellant's 
deceased husband had been a POW and the Board concurs in 
consideration of the aforementioned evidence.  Additionally, 
it is noted that even if the appellant's deceased husband had 
been incarcerated by the Japanese when claimed in November 
and December 1944, this was before the his recognized service 
from March to May 1945.  See 38 C.F.R. § 3.1(y) (2003).  
Accordingly, the lifetime presumptive provisions of 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c), are not applicable, insofar as the 
appellant's deceased husband's death may have been caused or 
contributed to by any of the listed diseases. 

The Board has considered the appellant's arguments that her 
husband's death was linked to his military service.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant's deceased husband's military service with the 
recognized guerillas from March to May 1945 and with the 
Regular Philippine Army in May 1945 does not qualify the 
appellant for VA nonservice connected death pension.  US 
Service Department findings are binding on the VA for 
purposes of establishing service in the US Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. 
Gober, 10 Vet. App. 340 (1997).  The law states that service 
with the Philippine Commonwealth Army, including the 
recognized guerillas shall not be deemed to have been active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected pension.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to non-service connected death pension is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



